—Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered May 18, 1990, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant’s only argument on appeal is that the 116 to 4-year prison sentence he received upon the revocation of his probation was harsh and excessive. Given defendant’s admitted failure to comply with the terms of his probation, including relocation to a different State without permission of County Court or the Probation Department and failure to satisfactorily comply with community service requirements or to cooperate in a substance abuse treatment program, we find no reason to disturb the sentence imposed by County Court (see, People v Nazarian, 150 AD2d 923, lv denied 74 NY2d 744).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.